Exhibit 10.17




FIRST AMENDMENT TO FIRST AMENDED AND RESTATED

REVOLVER LOAN AGREEMENT




THIS FIRST AMENDMENT TO FIRST AMENDED AND RESTATED REVOLVER LOAN AGREEMENT dated
effective as of May 1, 2014 (this "First Amendment"), is made and entered into
between RING ENERGY, INC., a Nevada corporation ("Borrower"), and PROSPERITY
BANK, a Texas banking association, successor by merger to The F&M Bank & Trust
Company (the "Bank").




WITNESSETH:




WHEREAS, the Borrower and the Bank are parties to that certain First Amended and
Restated Revolver Loan Agreement dated as of October 30, 2013 (the "Existing
Loan Agreement"), pursuant to which the Bank established a revolving line of
credit in favor of the Borrower in the current maximum principal amount of
Thirty Million Five Hundred Thousand and No/100 Dollars ($30,000,000.00),
subject to the existing Revolver Commitment Amount ($10,000,000.00) until the
Revolver Final Maturity Date (October 30, 2015 (the "Existing Revolver
Commitment"); and




WHEREAS, the Borrower has requested the Bank to increase the Existing Revolver
Commitment to the increased maximum principal amount of Fifty Million Dollars
($50,000,000.00), subject to the Revolver Commitment Amount and the Collateral
Borrowing Base (each to be initially increased to $25,000,000); and




WHEREAS, subject to the terms, provisions and conditions hereinafter set forth,
the Bank is willing to increase the Existing Revolver Commitment until the
existing Revolver Final Maturity Date in the increased maximum principal amount
of Fifty Million and No/100 Dollars ($50,000,000.00), subject to the Revolver
Commitment Amount and the Collateral Borrowing Base.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree to amend the Existing Loan
Agreement as follows:




1.

Definitions.  Any capitalized term used herein (including in the recitals
hereto) but not otherwise defined shall have the meaning given to such term in
the Existing Loan Agreement.  In addition, the following definitions in Article
I of the Existing Loan Agreement are hereby replaced in their entirety,
respectively:




"Base Rate" means the rate of interest published in the "Bonds, Rates and
Yields" section of the money rates column of the Wall Street Journal (Southwest
Edition) as its prime rate or base rate  on corporate loans at large U.S. money
center banks or a similar rate if such rate ceases to be published or announced,
in which event the Bank may select as the alternate rate such other announced
and/or published prime rate or base rate for corporate loans of a New York, New
York money center bank that the Bank deems in its sole discretion to be most
comparable to the no longer announced or published prime or base rate. The Base
Rate is not necessarily the best or lowest rate charged by the Bank from time to
time.




"Revolver Commitment Amount" shall be the maximum outstanding principal amount
plus Letter of Credit Exposures the Bank agrees from time to time to make
available under the Revolver Commitment (currently stipulated to be equal to
$25,000,000.00).




Revolver Commitment.  The Revolver Commitment is hereby increased to the maximum
principal amount of $50,000,000.00 until the Revolver Final Maturity Date,
subject to the restrictions contained in the Existing Loan Agreement, as amended
by this First Amendment (as amended, the "Loan Agreement"), including the
Collateral Borrowing Base and the Revolver Commitment Amount (each stipulated to
initially be adjusted to the amount of $25,000,000.00).




2.

Replacement Revolver Note.  Section 2.2 of the Existing Loan Agreement is hereby
amended to provide that the Borrower's obligation to repay the Revolver Loan
advances made under the Revolver Commitment, together with interest accruing
thereon, shall be evidenced by the Borrower's promissory note dated as of even
date herewith, made payable to the order of the Bank in the face principal
amount of $50,000,000, in form, content and substance acceptable to the Bank
(the "Replacement Revolver Note").  All references in the Existing Loan
Agreement to "Revolver Note" shall hereafter mean the Replacement Revolver Note.





--------------------------------------------------------------------------------




3.

Third Party Reserve Report.  Section 4.1 (Semiannual Engineering Reports) of the
Existing Loan Agreement is amended and modified to provide that the reserve
report submitted to the Bank by each March 31, commencing March 31, 2015, shall
be a third party engineering report from an individual or firm of reputable
independent petroleum engineers reasonably acceptable to the Bank




4.

Ratification.  The remaining terms, provisions and conditions set forth in the
Existing Loan Agreement shall remain in full force and effect for all purposes
and are incorporated herein by reference. The Borrower restates, confirms,
adopts and ratifies the warranties, covenants and representations set forth
therein and further represents to the Bank that, as of the date hereof, no
Default or Event of Default exists under the Loan Agreement (including this
First Amendment).  The Borrower further confirms, grants and re-grants, pledges
and re-pledges to the Bank a continuing and continuous, first priority security
interest in and pledge of all of the items and types of Collateral more
particularly described in Article III of the Existing Loan Agreement and in the
Security Instruments as continuing security and collateral for the Revolver
Commitment and the Indebtedness created pursuant thereto and as evidenced by the
Replacement Revolver Note.




5.

Closing.  The Borrower shall execute and deliver, or cause to be executed and
delivered to the Bank, each of the following as express conditions precedent to
the effectiveness of the amendments and modifications contemplated by this First
Amendment:




(a)

This First Amendment;




(b)

The Replacement Revolver Note;




(c)

The additional twenty five basis points (0.25%) fully earned and non-refundable
loan origination fee owed by the Borrower to the Bank pursuant to Section 2.4 of
the Loan Agreement on the increased amount ($15,000,000.00) of the Revolver
Commitment Amount in immediately available U. S. Dollars ($37,5000.00);




(d)

Any amendments, modifications or supplements of the existing Security
Instruments as deemed necessary or appropriate by the Bank to secure the
Revolver Commitment and the Indebtedness as described and defined in the Loan
Agreement; and




(e)

Closing certificate of the Borrower in form, scope and content acceptable to the
Bank.




6.

SUBMISSION TO JURISDICTION.  BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN TULSA COUNTY, OKLAHOMA
AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED ON IMPROPER VENUE OR
FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY SUCH COURT
REGARDING THE LOAN AGREEMENT (INCLUDING THIS FIRST AMENDMENT), THE REPLACEMENT
REVOLVER NOTE, AND THE OTHER LOAN DOCUMENTS (INCLUDING SECURITY INSTRUMENTS).




7.

Expenses.  The Borrower agrees to pay to the Bank on demand all reasonable and
documented costs, fees and expenses (including without limitation reasonable
attorneys fees and legal expenses) incurred or accrued by the Bank in connection
with the negotiation, preparation, execution, delivery, filing, recording and
administration of the Loan Agreement (including this First Amendment), the
Replacement Revolver Note, the Security Instruments and the other Loan
Documents, or any amendment, waiver, consent or modification thereto or thereof,
or any enforcement thereof.  The Borrower further agrees that all such fees and
expenses shall be paid regardless of whether or not the transactions provided
for in this First Amendment are eventually closed and regardless of whether or
not any or all sums evidenced by the Replacement Revolver Note are advanced to
the Borrower by the Bank.  Upon the Borrower's failure to pay all such costs and
expenses within fifteen (15) days of the Bank's submission of invoices
therefore, the Bank shall pay such costs and expenses by debit to the general
account of the Borrower without further notice to the Borrower. In any action to
enforce or construe the provisions of the Loan Agreement or any of the Loan
Documents, the prevailing party shall be entitled to recover its reasonable
attorneys' fees and all costs and expenses related thereto.




8.

Counterparts.  This First Amendment may be executed in multiple counterparts,
each of which, when so executed, shall constitute an original copy.
 Transmission by facsimile of an executed counterpart of this First Amendment by
any party shall be deemed to constitute due and sufficient delivery of such
counterpart and such facsimile shall be deemed to be an original counterpart of
this First Amendment.





--------------------------------------------------------------------------------




9.

WAIVER OF SPECIAL DAMAGES.  BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT BORROWER MAY HAVE TO CLAIM OR RECOVER FROM THE BANK
IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.




10.

WAIVER OF JURY TRIALBORROWER FULLY, VOLUNTARILY AND EXPRESSLY WAIVES ANY RIGHT
TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
UNDER THE LOAN AGREEMENT (INCLUDING THIS FIRST AMENDMENT), THE REPLACEMENT
REVOLVER NOTE, THE SECURITY INSTRUMENTS OR UNDER ANY AMENDMENT, SUPPLEMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED (OR WHICH MAY IN THE FUTURE BE
DELIVERED) IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THE LOAN AGREEMENT (INCLUDING THIS FIRST AMENDMENT).
 BORROWER AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY.  BORROWER ACKNOWLEDGES THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTERING INTO THIS FIRST AMENDMENT, THAT BANK HAS RELIED
ON THIS WAIVER IN ENTERING INTO THIS FIRST AMENDMENT AND THAT BANK WILL CONTINUE
TO RELY ON THIS WAIVER OF JURY TRIAL IN THIS AND RELATED FUTURE TRANSACTIONS.
 BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT HAS HAD OPPORTUNITY TO REVIEW
THIS JURY TRIAL WAIVER WITH LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS.




11.

Release.  In consideration of the amendments contained herein, Borrower hereby
waives and releases the Bank from any and all claims and defenses, known or
unknown, as of the effective date of this First Amendment, with respect to the
Loan Agreement and the Loan Documents and the transactions contemplated thereby.







[Signature Page Follows]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.







RING ENERGY, INC.,

a Nevada corporation




By /s/ William R. Broaddrick

William R. Broaddrick,

Chief Financial Officer

"Borrower"





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.







PROSPERITY BANK, successor by merger to

The F&M Bank & Trust Company




By /s/ Henry Smith

Henry Smith,

Vice President

"Bank"



